Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Richard A. Gollhofer on 07/20/2022 and an email dated 07/21/2022.

The application has been amended as follows:
(Cancelled)

(Previously Presented) The computer system according to claim 20, wherein the items of the anonymous asset information include the total scores calculated per type of the assets, respectively.

Claims 3-10 (Cancelled)

 (Previously Presented) The method according to claim 19, wherein the asset information collection apparatus sends the program to the first server.

(Currently Amended) The method according to claim 19, wherein the first and second identifiers are generated from an Internet Protocol address of the user terminal.

(Cancelled)

(Currently Amended) The computer system according to claim 20, wherein the anonymous asset information includes total scores

(Currently Amended) The computer system according to claim 14, wherein the reliabilities of the total scores is a graduated evaluation value by degrees.

(Cancelled)

(Previously Presented) The computer system according to claim 14, wherein the reliabilities of the total scores also depend upon when each of the individual scores was obtained.

(Cancelled)

(Currently Amended)  A method for anonymizing data in a system including an asset information collection apparatus, a user terminal, a first server, and a second server, the method comprising: 
storing, by the first server, a program;
displaying asset information on a webpage generated by the first server, the web page including a tag;
making, by the first server, a determination that the webpage is viewed by the user terminal;
calling, by the first server, based on making the determination, the program based on the tag;
anonymizing, by the program called by the first server, the asset information into anonymized asset information;
generating, by the program called by the first server, a first identifier for a user of the user terminal;
transmitting, by the first server, the anonymized asset information and the first identifier to the asset information collection apparatus;
associating and storing, by the asset information collection apparatus, the anonymized asset information and the first identifier in a database;
receiving, by the second server, a second identifier from the user terminal, the second identifier having a value equal to the first identifier;
transmitting, by the second server, the second identifier to the asset information collection apparatus;
locating, by the asset information collection apparatus, the anonymized asset information based on the second identifier; and
transmitting, by the asset information collection apparatus, the anonymized asset information to the second server.

(Currently Amended)  A computer system, comprising:
a communication network;
user terminals, coupled to the communication network;
first servers configured to
store, in the storage part, a program and an HTML file having an embedded tag,
call, when the HTML file is viewed at one of the user terminals, the program based on the tag;
output, by the program, an information identifier associated with the one of the user terminals, 
anonymize items of personal information, corresponding to a user of the one of the user terminals, into items of anonymous information, and 
output the items of anonymous information;
second serversconfigured to
provide services to the users in response to receipt of a request identifier from the one of the user terminals, and
output the request identifier; and
an information collection apparatus configured to
receive and store the information identifier associated with the first items of anonymous information from the first servers,
receive the request identifier from one of the second servers
locate at least one item of anonymous information associated with the information identifier that matches the request identifier, and 
send the at least one item of the anonymous information to the one of the second servers in response to receipt of the request identifier,
wherein each of the first and second servers and the information collection apparatus are coupled via the communication network.

Allowable Subject Matter
Claims 2, 11-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is LaFever US 9619669 and Udani US 20150012631. The closest NPL of record is "Data anonymization and integrity checking in cloud computing," 2013 Fourth International Conference on Computing, Communications and Networking Technologies (ICCCNT), 2013, pp. 1-5.
The references individually and in combination fail to teach, disclose or render obvious at least “associating and storing, by the asset information collection apparatus, the anonymized asset information and the first identifier in a database; receiving, by the second server, a second identifier from the user terminal, the second identifier having a value equal to the first identifier; transmitting, by the second server, the second identifier to the asset information collection apparatus; locating, by the asset information collection apparatus, the anonymized asset information based on the second identifier; and transmitting, by the asset information collection apparatus, the anonymized asset information to the second server.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                                        


/DAVID P SHARVIN/Primary Examiner, Art Unit 3692